DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14, 16-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over CN106851589 in view of Service sensitive cell selection and reselection in view of CN 107223350 A (Xiao-wei Jiang, hereinafter Jiang).
Regarding claim 1, CN106851589 discloses a cell reselection method (page 17, lines 16-21), comprising:
generating, by a radio access network device (page 17, lines 15-18, “base station”), cell reselection information (page 17, lines 17-21, “In step 201, a base station generating slice configuration  information, equivalent to cell reselection information”), an identifier of a network slice supported by each of the at least one [carrier frequency] (page 17, lines 22-30, “A network slice identifier (Slice ID) being used for uniquely identifying a network slice, with different network slices corresponding  to different network slice identifiers…”),
sending, by the radio access network device, the cell reselection information to a terminal device (page 17, line 36 and page 18, lines 1-17, In step 202, the base station broadcast the slice configuration information corresponding to cell reselection), where the cell reselection information is useable by the terminal device for to perform cell reselection (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell. Corresponding to cell reselection by the device. Where “usable” is not positively recited; therefore, it is also interpreted as the terminal device not necessarily performing cell reselection, even when the information becomes usable).
CN106851589 does not specifically disclose cell reselection information comprises an identifier of at least one carrier frequency, an identifier of a network slice supported by each of the at least one carrier frequency, and priority information corresponding to each carrier frequency.
In related art concerning cell selection or reselection method, device and system, Jiang discloses cell reselection information comprising an identifier of at least one carrier frequency (page 11, lines 8-11, “the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…” and page 16 lines 36-43), an identifier of a network slice supported by each of the at least one carrier frequency (page 9, line as 10-17, “identifier of network slice (Slice ID) for uniquely identifying the network slice, different network slice corresponding to different identifiers. comprises the mark of said target service for transmission of network slice identification, slice information of network slice can be selected, base station mainly used for target service transmission according to its corresponding cell, obtains the transmission of the target service. comprises the mark of said URLLC [where ultra-reliable low latency communications]…”), and  priority information corresponding to each carrier frequency (page 11, lines 4-11, “the priority order of the candidate cell and for example, the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…then the terminal according to its own configured determine a plurality of highest priority.” Where the priority information correspond to the networks selected by the UE and where each cell comprises/specifies its frequency/frequencies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings about cell reselection information comprises an identifier of at least one carrier frequency, an identifier of a network slice supported by each of the at least one carrier frequency, and priority information corresponding to each carrier frequency with the cell reselection method disclosed in CN106851589 because one of ordinary skill in the art would have recognized that cell reselection involves internetwork reselection, where network identification and frequency information is common information communicated between BSs and UEs, since knowing the identifier of the carrier frequencies, the receiver can map out the information received; also,  identifying the frequencies help in deciding if the frequencies are frequencies supported by both BSs and UEs. In addition, having priority information corresponding to each carrier frequency  would “reduce the data amount of the broadcast message from the base station, and is helpful to save power consumption of the terminal, and can reach the network side controlling absorbing with special service of the terminal priority selection or reselection to certain cell residing effect” (Jiang, page 6, lines 32-35).
Regarding claim 8, CN106851589 discloses a cell reselection method (page 17, lines 16-21), comprising:
receiving, by a terminal device, cell reselection information from a radio access network device (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information), where the cell reselection information comprises an identifier of a network slice supported by each of the at least one [carrier frequency] (page 17, lines 22-30, “A network slice identifier (Slice ID) being used for uniquely identifying a network slice, with different network slices corresponding  to different network slice identifiers…”); and 
selecting, by the terminal device based on the identifier of the network slice supported by each of [the at least one carrier frequency], a cell (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell) on a [carrier frequency] configured to support a network slice supported by the terminal device as a reselected to-be-camped cell (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell. Corresponding to cell reselection by the device.).
CN106851589 does not specifically disclose cell reselection information comprising at least one carrier frequency identifier, an identifier of the network slices supported by each of the carrier frequencies in the at least one carrier frequency, and priority information corresponding to each carrier frequency.
Jiang discloses cell reselection information comprising an identifier of at least one carrier frequency (page 11, lines 8-11, “the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…” and page 16 lines 36-43), an identifier of a network slice supported by each of the at least one carrier frequency (page 9, line as 10-17, “identifier of network slice (Slice ID) for uniquely identifying the network slice, different network slice corresponding to different identifiers. comprises the mark of said target service for transmission of network slice identification, slice information of network slice can be selected, base station mainly used for target service transmission according to its corresponding cell, obtains the transmission of the target service. comprises the mark of said URLLC [where ultra-reliable low latency communications]…”), and  priority information corresponding to each carrier frequency (page 11, lines 4-11, “the priority order of the candidate cell and for example, the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…then the terminal according to its own configured determine a plurality of highest priority.” Where the priority information correspond to the networks selected by the UE and where each network comprises/specifies its frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings about cell reselection information comprises an identifier of at least one carrier frequency, an identifier of a network slice supported by each of the at least one carrier frequency, and priority information corresponding to each carrier frequency with the cell reselection method disclosed in CN106851589 because one of ordinary skill in the art would have recognized that cell reselection involves internetwork reselection, where network identification and frequency information is common information communicated between BSs and UEs, since knowing the identifier of the carrier frequencies, the receiver can map out the information received; also,  identifying the frequencies help in deciding if the frequencies are frequencies supported by both BSs and UEs. In addition, having priority information corresponding to each carrier frequency  would “reduce the data amount of the broadcast message from the base station, and is helpful to save power consumption of the terminal, and can reach the network side controlling absorbing with special service of the terminal priority selection or reselection to certain cell residing effect” (Jiang, page 6, lines 32-35).

Regarding claim 16, CN106851589 discloses a terminal device (page 28, line 4, “terminal”), comprising:
a processor (page 28, line 5, “processor 603”), and
a transceiver (page 28, line 5, “transmitter 601” corresponding to communication unit), where
the transceiver is configured to receive cell reselection information sent by from a radio access network device (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information), where the cell reselection information comprises an identifier of a network slice supported by each of the at least one [carrier frequency] ] (page 17, lines 22-30, “A network slice identifier (Slice ID) being used for uniquely identifying a network slice, with different network slices corresponding  to different network slice identifiers…”), 
the processor is configured to select, based on the identifier of the network slice supported by each of the at least one [carrier frequency], a cell (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell) on a [carrier frequency] configured to support a network slice supported by the terminal device as a reselected to-be-camped cell (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell. Corresponding to cell reselection by the device. One a cell selection/re-selection is made, the UE camps-on the cell. i.e., the UE remains in an idle state with intermittent wake up periods to receiver broadcast information or to perform a dedicated service).
CN106851589 does not specifically disclose cell reselection information comprising at least one carrier frequency identifier, an identifier of the network slices supported by each of the carrier frequencies in the at least one carrier frequency, and priority information corresponding to each carrier frequency.
Jiang discloses cell reselection information comprising an identifier of at least one carrier frequency (page 11, lines 8-11, “the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…” and page 16 lines 36-43), an identifier of a network slice supported by each of the at least one carrier frequency (page 9, line as 10-17, “identifier of network slice (Slice ID) for uniquely identifying the network slice, different network slice corresponding to different identifiers. comprises the mark of said target service for transmission of network slice identification, slice information of network slice can be selected, base station mainly used for target service transmission according to its corresponding cell, obtains the transmission of the target service. comprises the mark of said URLLC [where ultra-reliable low latency communications]…”), and  priority information corresponding to each carrier frequency (page 11, lines 4-11, “the priority order of the candidate cell and for example, the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…then the terminal according to its own configured determine a plurality of highest priority.” Where the priority information correspond to the networks selected by the UE and where each network comprises/specifies its frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings about cell reselection information comprises an identifier of at least one carrier frequency, an identifier of a network slice supported by each of the at least one carrier frequency, and priority information corresponding to each carrier frequency with the cell reselection method disclosed in CN106851589 because one of ordinary skill in the art would have recognized that cell reselection involves internetwork reselection, where network identification and frequency information is common information communicated between BSs and UEs, since knowing the identifier of the carrier frequencies, the receiver can map out the information received; also,  identifying the frequencies help in deciding if the frequencies are frequencies supported by both BSs and UEs. In addition, having priority information corresponding to each carrier frequency  would “reduce the data amount of the broadcast message from the base station, and is helpful to save power consumption of the terminal, and can reach the network side controlling absorbing with special service of the terminal priority selection or reselection to certain cell residing effect” (Jiang, page 6, lines 32-35).
Regarding claim 17, CN106851589 discloses a non-transitory computer-readable storage medium (page 26, lines 10-12, “deposited reservoir” corresponding to memory), comprising computer-readable instructions stored thereon that (page 26, lines 10-12, “executable instructions for storage processor…”), when executed by an access network device having a processor (page 26, lines 10-12, “processor”), cause the access network device (page 17, lines 15-18, “base station”) to:
generate cell reselection information (page 17, lines 17-21, “In step 201, a base station generating slice configuration  information, equivalent to cell reselection information”), where the cell reselection information comprises an identifier of a network slice supported by each of the at least one [carrier frequency] (page 17, lines 22-30, “A network slice identifier (Slice ID) being used for uniquely identifying a network slice, with different network slices corresponding  to different network slice identifiers…”);  and 
send the cell reselection information to a terminal device (page 17, line 36 and page 18, lines 1-17, In step 202, the base station broadcast the slice configuration information), where the cell reselection information is useable by the terminal device for cell reselection (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell. Corresponding to cell reselection by the device. Where “usable” is not positively recited; therefore, it is also interpreted as the terminal device not necessarily performing cell reselection, even when the information becomes usable).
CN106851589 does not specifically disclose cell reselection information comprising at least one carrier frequency identifier, an identifier of the network slices supported by each of the carrier frequencies in the at least one carrier frequency, and priority information corresponding to each carrier frequency.
Jiang discloses cell reselection information comprising an identifier of at least one carrier frequency (page 11, lines 8-11, “the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…” and page 16 lines 36-43), an identifier of a network slice supported by each of the at least one carrier frequency (page 9, line as 10-17, “identifier of network slice (Slice ID) for uniquely identifying the network slice, different network slice corresponding to different identifiers. comprises the mark of said target service for transmission of network slice identification, slice information of network slice can be selected, base station mainly used for target service transmission according to its corresponding cell, obtains the transmission of the target service. comprises the mark of said URLLC [where ultra-reliable low latency communications]…”), and  priority information corresponding to each carrier frequency (page 11, lines 4-11, “the priority order of the candidate cell and for example, the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…then the terminal according to its own configured determine a plurality of highest priority.” Where the priority information correspond to the networks selected by the UE and where each network comprises/specifies its frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings about cell reselection information comprises an identifier of at least one carrier frequency, an identifier of a network slice supported by each of the at least one carrier frequency, and priority information corresponding to each carrier frequency with the cell reselection method disclosed in CN106851589 because one of ordinary skill in the art would have recognized that cell reselection involves internetwork reselection, where network identification and frequency information is common information communicated between BSs and UEs, since knowing the identifier of the carrier frequencies, the receiver can map out the information received; also,  identifying the frequencies help in deciding if the frequencies are frequencies supported by both BSs and UEs. In addition, having priority information corresponding to each carrier frequency  would “reduce the data amount of the broadcast message from the base station, and is helpful to save power consumption of the terminal, and can reach the network side controlling absorbing with special service of the terminal priority selection or reselection to certain cell residing effect” (Jiang, page 6, lines 32-35).
Regarding claim 18, CN106851589 discloses a non-transitory computer-readable storage medium (page 26, lines 10-12, “deposited reservoir” corresponding to memory), comprising computer-readable instructions stored thereon that (page 26, lines 10-12, “executable instructions for storage processor…”), when executed by a terminal device having a processor (page 26, lines 10-12, “processor”), cause the terminal device to:
receive cell reselection information from a radio access network device (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information), where the cell reselection information comprises an identifier of a network slice supported by each of the at least one carrier frequency (page 17, lines 22-30, “A network slice identifier (Slice ID) being used for uniquely identifying a network slice, with different network slices corresponding  to different network slice identifiers…”); and 
select based on the identifier of the network slice supported by each of the at least one [carrier frequency], a cell (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell) on a [carrier frequency] configured to support a network slice supported by the terminal device as a reselected to-be-camped cell (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell. Corresponding to cell reselection by the device.).
CN106851589 does not specifically disclose cell reselection information comprising at least one carrier frequency identifier, an identifier of the network slices supported by each of the carrier frequencies in the at least one carrier frequency, and priority information corresponding to each carrier frequency.
Jiang discloses cell reselection information comprising an identifier of at least one carrier frequency (page 11, lines 8-11, “the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…” and page 16 lines 36-43), an identifier of a network slice supported by each of the at least one carrier frequency (page 9, line as 10-17, “identifier of network slice (Slice ID) for uniquely identifying the network slice, different network slice corresponding to different identifiers. comprises the mark of said target service for transmission of network slice identification, slice information of network slice can be selected, base station mainly used for target service transmission according to its corresponding cell, obtains the transmission of the target service. comprises the mark of said URLLC [where ultra-reliable low latency communications]…”), and  priority information corresponding to each carrier frequency (page 11, lines 4-11, “the priority order of the candidate cell and for example, the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…then the terminal according to its own configured determine a plurality of highest priority.” Where the priority information correspond to the networks selected by the UE and where each network comprises/specifies its frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings about cell reselection information comprises an identifier of at least one carrier frequency, an identifier of a network slice supported by each of the at least one carrier frequency, and priority information corresponding to each carrier frequency with the cell reselection method disclosed in CN106851589 because one of ordinary skill in the art would have recognized that cell reselection involves internetwork reselection, where network identification and frequency information is common information communicated between BSs and UEs, since knowing the identifier of the carrier frequencies, the receiver can map out the information received; also,  identifying the frequencies help in deciding if the frequencies are frequencies supported by both BSs and UEs. In addition, having priority information corresponding to each carrier frequency  would “reduce the data amount of the broadcast message from the base station, and is helpful to save power consumption of the terminal, and can reach the network side controlling absorbing with special service of the terminal priority selection or reselection to certain cell residing effect” (Jiang, page 6, lines 32-35).
Regarding claims 2 and 9, CN106851589 and Jiang disclose all the limitations of claims 1 and 9, respectively. CN106851589 further discloses where the sending, by the radio access network device, the cell reselection information to the terminal device comprises:
broadcasting, by the radio access network device, the cell reselection information to the terminal device (page 17, line 36 and page 18, lines 1-17, In step 202, the base station broadcast the slice configuration information corresponding to cell reselection); or
adding, by the radio access network device, the cell reselection information to a radio resource control (RRC) message, and sending the cell reselection information to the terminal device (where only one of the limitations is required from the choices provided).
Regarding claims 3 and 20, CN106851589 and Jiang disclose all the limitations of claims 1 and 16, respectively. 
CN106851589 does not specifically disclose where the cell reselection information further comprises priority information corresponding to each network slices set or each of network slice. 
Jiang discloses where the cell reselection information further comprises priority information corresponding to each network slices set or each of network slice (page 11, last two lines,  “…indicating a priority of each network slice information in the slice information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings where the cell reselection information further comprises priority information corresponding to each network slices set or each of network slice with the cell reselection method disclosed in CN106851589 because one of ordinary skill in the art would have recognized that having such information, it would help “ reduce the data amount of the broadcast message from the base station, and is helpful to save power consumption of the terminal, and can reach the network side controlling absorbing with special service of the terminal priority selection or reselection to certain cell residing effect” (Jiang, page 6, lines 32-35).
Regarding claims 5 and 12, CN106851589 and Jiang disclose all the limitations of claims 2 and 9, respectively. CN106851589 further discloses where the RRC message comprises an RRC connection release message or an RRC connection reject message (page 19, lines 35-36 and page 20, lines 1-7, “discharge” reading on “reject”).
Regarding claims 7 and 21, CN106851589 and Jiang disclose all the limitations of claims 1 and 8, respectively. CN106851589 further discloses where the identifier of the network slice is a network slice set identifier corresponding to the network slice, wherein one network slice set identifier corresponds to one or more network slices (page 18, lines 35-37, “NSSAI”, where NSSAI is a collection/set of single NSSAIs  (S-NSSAIs), claims ). 
Regarding claim 10, CN106851589 and Jiang disclose all the limitations of claim 8. 	CN106851589 further discloses  selecting, by the terminal device based on the identifier of the network slice supported by each of the at least one carrier frequency and the priority information corresponding to each network slice supported by the terminal device, slice, the cell on the carrier frequency configured to support [a highest priority network slice of each network slice or network slice set] supported by the terminal device as the reselected to-be-camped cell (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell. Steps 204 and 205, where a suitable to access cell is selected, corresponding to “supported” by the terminal).
CN106851589 does not specifically disclose where the cell reselection information further comprises at least priority information corresponding to each network slice or each network slice set and selecting a highest priority network slice of each network slice or network slice set.
Jiang discloses where the cell reselection information further comprises at least priority information corresponding to each network slice or each of network slice set (page 11, last two lines,  “…indicating a priority of each network slice information in the slice information”) and selecting a highest priority network slice of each network slice or network slice set (page 8, lines 28-37, “In practical application, the operator may only need some network slice has a higher selection or reselection priority… only those with a URLLC service terminal capable of priority selection or reselection residing in the cell.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings where the cell reselection information further comprises at least priority information corresponding to each network slice or each network slice set and selecting a highest priority network slice of each network slice or network slice set with the cell reselection method disclosed in CN106851589 because one of ordinary skill in the art would have recognized that having such information, it would help “reduce the data amount of the broadcast message from the base station, and is helpful to save power consumption of the terminal, and can reach the network side controlling absorbing with special service of the terminal priority selection or reselection to certain cell residing effect” (Jiang, page 6, lines 32-35).
	Regarding claim 14, CN106851589 and Jiang disclose all the limitations of claim 8. 	
	CN106851589 further discloses where the identifier of the network slice is single network
slice selection assistance information (SGNSSAI) corresponding to the network slice (page 18, lines 35-37, where UEs are required to send the single slice identifier to the network), slice service type
(SST) information corresponding to the network slice (where “STT” is included in the single slice identifier), and a network slice set identifier corresponding to the network slice, wherein one piece of SNSSAI corresponds to one network slice, one SST corresponds to one or more network slices, and one network slice set identifier corresponds to one or more network slices (page 18, lines 35-37, “NSSAI”, where NSSAI is a collection/set of single NSSAIs  (S-NSSAIs)).
	Regarding claim 22, CN106851589 and Jiang disclose all the limitations of claim 21. 	
	CN106851589 further discloses where the network slice set identifier is obtained by grouping a plurality of network slices into different network slice sets by an AMF (Fig. 1, page 14, first paragraph on the left, “The technical scheme of embodiment of the present disclosure description goes for LTE (Long Term Evolution, long term evolution) system, it is also possible to suitable for the follow-up evolution system of  LTE system, such as LTE-A (LTE-Advanced) system, 5G systems”, where in 5G systems/networks, the AMF is in charge of retrieving and providing the slices/slices sets that  are allowed by the user subscription).
	Regarding claim 23, CN106851589 and Jiang disclose all the limitations of claim 8. CN106851589 further discloses sending, by the terminal device to the radio access network device, a first request, the first request is used to instruct the radio access network device to send the cell reselection information to the terminal device (page 17, lines 31-47, “the uplink service request sent to the network side according to the requirement by the terminal service data is determined. downlink service requirement sent by the network side by the terminal…message can be carried in downlink service identification of the needed network slice, type or service type corresponding to the terminal according to paging message determining a carrier current trigger random access network of the service slice”, where the UE initiates the request).
	Regarding claim 24, CN106851589 and Jiang disclose all the limitations of claim 8. 
	CN106851589 does not specifically disclose where selecting, by the terminal device based on the identifier of the network slice supported by each of the at least one carrier frequency and the priority information corresponding to each carrier frequency, the cell on the carrier frequency configured to support the network slice supported by the terminal device and having a highest priority as the reselected to-be-camped cell (page 11, lines 4-11, “the priority order of the candidate cell and for example, the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…then the terminal according to its own configured determine a plurality of highest priority.”; page 29, lines 3-21, “The invention claims an exemplary embodiment also provides a cell selection or reselection device capable of realizing the cell of the terminal side… is adapted to select a suitable cell…”). 

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN106851589 in view of CN 107223350 A (Xiao-wei Jiang, hereinafter Jiang) and further in view of WO 2017140342 A1 (Oscar Zee, hereinafter Zee).
Regarding claim 15, CN106851589 discloses a radio access network device (page 17, lines 15-18, and “base station”), comprising:
a processor (page 27, line 23, “processor 502”), and
a transceiver (page 27, line 34, “communication unit 504”), where
the processor is configured to generate cell reselection information (page 17, lines 17-21, “In step 201, a base station generating slice configuration  information, equivalent to cell reselection information”), where the cell reselection information comprises an identifier of a network slice supported by each of the at least one [carrier frequency] (page 17, lines 22-30, “A network slice identifier (Slice ID) being used for uniquely identifying a network slice, with different network slices corresponding  to different network slice identifiers…”); 
the transceiver is configured to send the cell reselection information to a terminal device (page 17, line 36 and page 18, lines 1-17, In step 202, the base station broadcast the slice configuration information), where the cell reselection information is useable by the terminal device for to perform cell reselection (page 18, lines 18-20, In steps 203-205, the terminal obtains the slice configuration information and selects a suitable cell as the target access cell. Corresponding to cell reselection by the device. Where “usable” is not positively recited; therefore, it is also interpreted as the terminal device not necessarily performing cell reselection, even when the information becomes usable).
CN106851589 does not specifically disclose cell reselection information comprising at least one carrier frequency identifier, an identifier of the network slices supported by each of the carrier frequencies in the at least one carrier frequency, and priority information corresponding to each carrier frequency.
Jiang discloses cell reselection information comprising an identifier of at least one carrier frequency (page 11, lines 8-11, “the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…” and page 16 lines 36-43), an identifier of a network slice supported by each of the at least one carrier frequency (page 9, line as 10-17, “identifier of network slice (Slice ID) for uniquely identifying the network slice, different network slice corresponding to different identifiers. comprises the mark of said target service for transmission of network slice identification, slice information of network slice can be selected, base station mainly used for target service transmission according to its corresponding cell, obtains the transmission of the target service. comprises the mark of said URLLC [where ultra-reliable low latency communications]…”), and  priority information corresponding to each carrier frequency (page 11, lines 4-11, “the priority order of the candidate cell and for example, the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…then the terminal according to its own configured determine a plurality of highest priority.” Where the priority information correspond to the networks selected by the UE and where each network comprises/specifies its frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings about cell reselection information comprises an identifier of at least one carrier frequency, an identifier of a network slice supported by each of the at least one carrier frequency, and priority information corresponding to each carrier frequency with the cell reselection method disclosed in CN106851589 because one of ordinary skill in the art would have recognized that cell reselection involves internetwork reselection, where network identification and frequency information is common information communicated between BSs and UEs, since knowing the identifier of the carrier frequencies, the receiver can map out the information received; also,  identifying the frequencies help in deciding if the frequencies are frequencies supported by both BSs and UEs. In addition, having priority information corresponding to each carrier frequency  would “reduce the data amount of the broadcast message from the base station, and is helpful to save power consumption of the terminal, and can reach the network side controlling absorbing with special service of the terminal priority selection or reselection to certain cell residing effect” (Jiang, page 6, lines 32-35).
CN106851589 does not specifically disclose an identifier of at least one carrier frequency and where the identifier of the at least one carrier frequency includes a carrier frequency identification that corresponds to a data string, the data string including at least one letter.
In related art concerning radio network node, wireless device and methods performed, Zee discloses an identifier of at least one carrier frequency and where the identifier of the at least one carrier frequency includes a carrier frequency identification that corresponds to a data string, the data string including at least one letter (page 34, lines 1-6, “When the wireless device 10 is in IDLE_MODE it may receive a broadcasted SIB comprising IdleModeMobilityControllnfo which is common for all wireless devices. For example, the information may comprise carrier Freq Y…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zee’s teachings about  an identifier of at least one carrier frequency and where the identifier of the at least one carrier frequency includes a carrier frequency identification that corresponds to a data string, the data string including at least one letter with CN106851589 cell reselection method because one of ordinary skill in the art would have recognized that cell reselection involves internetwork reselection, where network identification and frequency information is common information communicated between BSs and UEs, where having a letter character in the identifier constitutes a mere design consideration with the intended result of identifying a frequency.
Regarding claim 19, CN106851589, Jiang and Zee disclose all the limitations of claim 15. 
CN106851589 does not specifically disclose where the cell reselection information further comprises at least priority information corresponding to each network slice supported by the terminal device.
Jiang discloses where the cell reselection information further comprises at least priority information corresponding to each network slice supported by the terminal device (page 11, lines 4-11,  “the priority order of candidate cells in an example, if resident selects one target cell from all the candidate cell, the terminal according to its own configuration information determining the n highest priority…the priority order of the candidate cell and for example, the configuration information may indicate the terminal according to the frequency and mode of each candidate cell characteristic…then the terminal according to its own configured determine a plurality of highest priority.” Where the priority information correspond to the networks selected by the UE; therefore, supported by it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Jiang’s teachings about priority information corresponding to each network slice supported by the terminal device providing the frequency identifiers for the services with CN106851589 cell reselection method because one of ordinary skill in the art would have recognized that having priority information corresponding to each network slice supported by the device, “reduce the data amount of the broadcast message from the base station, and is helpful to save power consumption of the terminal, and can reach the network side controlling absorbing with special service of the terminal priority selection or reselection to certain cell residing effect” (Jiang, page 6, lines 32-35).  

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-10, 12, 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	(A) “Jiang 2 does not describe that the slice ID identifiers are supported by the carrier frequencies…” 
In response to argument (A), the examiner would like to further point out where Jiang 2  recites in page 8, par. 6, “base station only broadcasts its corresponding cell supported by major network slice so as to reduce the data amount of the broadcast message from the base station, and is helpful to save power consumption of the terminal…” where  frequencies (IDs) related to the cell/s supported by the network slices are transmitted to the UE in the cell reselection information; therefore, reducing signaling by the BSs and reducing power consumption by the UEs, as stated by Jiang 2). Please, see also at least page 8, par. “operators may deploy some cells is mainly used for absorbing the URLLC service and establishing a network slice is of such service, the operator naturally wishes to only those with a URLLC service terminal capable of priority selection or reselection residing in the cell….”.
(B) “Jiang 2 does not disclose that the priority information corresponds to each carrier frequency.”
Please see, Jiang 2, page 11, paragraph 2 that reads, “network side sends the indication information to the UE through the other SI, the indication information is used for the priority order of candidate cells indicating the plurality of highest priority…the indication information explicitly indicates in the different cell characteristic (such as frequency, system features) corresponding to different priority order.” 
(C) “For at least reasons analogous to those advanced above for independent claim 1, Jiang 1 and Jiang 2 do not disclose or suggest the features of independent claim 8…independent claim 16… independent claim 17…independent claim 18”
Please see response to arguments (A) and (B) from above. 
	(D) “Claims 2-7 and 9-14 depend from independent claims 1, 8 and 16-18, recite additional features and distinguish over the Office’s interpretation of the applied references for at least the reasons set forth above with respect to independent claims 1, 8 and 16-18 and/or the additional features recited. Assuming arguendo the combination of Jiang 1 and Jiang 2 is even proper; the rejection has been overcome for at least the reasons stated above.”
Please see response to arguments (A) and (B) from above.
(E) “For at least reasons analogous to those advanced above for independent claim 1, Jiang 1 and Jiang 2 do not disclose or suggest the features of independent claim 15.”
Please see response to arguments (A) and (B) from above.
(F) “Furthermore, Zee, as applied by the Office, does not disclose or suggest “wherein the cell reselection information comprises an identifier of at least one carrier frequency and an identifier of a network slice supported by each of the at least one carrier frequency” of claim 15... Claim 19 depends from independent claim 15, recites additional features and distinguishes over the Office’s interpretation of the applied references for at least the reasons set forth above with respect to independent claim 15…”
Please see response to arguments (A) and (B), where Jiang 2 discloses the limitations as explained above.
(G) “New Claims New claims 21-23 depend from independent claim 8. Independent claim 8 is believed to be allowable…for at least the reasons set forth above with respect to claim 8 and/or for the additional features recited.”
Please see response to arguments (A) and (B), where Jiang 2 discloses the limitations of claim 8 as explained above. The new limitations change th scope of the invention; therefore, the argument is mute.

      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reference US 20200382189 A1 (Chen et al.) further discloses frequency priorities for cell selection reselection in network slicing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
05/06/2022

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649